PER CURIAM.
Movant appeals from denial of his post-conviction Rule 29.15 motion seeking to set aside his conviction and sentence of ten years for sodomy. The motion was based on ineffectiveness of counsel. We find no error in the court’s denial of the motion, that the judgment is based upon findings of fact that are not clearly erroneous and that an opinion would have no precedential value. A statement in support of our conclusion has been furnished to the parties. The judgment is affirmed pursuant to Rule 84.16(b).